Name: 82/820/EEC: Council Decision of 15 November 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Finland on the interconnection of the Community network for data transmission (Euronet) and the Finnish national data network and on the conclusion of the Quadripartite Protocol on the purport of the agreements for data network cooperation concluded between the European Economic Community, the Swiss Confederation, the Kingdom of Sweden and the Republic of Finland
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-06

 Avis juridique important|31982D082082/820/EEC: Council Decision of 15 November 1982 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Finland on the interconnection of the Community network for data transmission (Euronet) and the Finnish national data network and on the conclusion of the Quadripartite Protocol on the purport of the agreements for data network cooperation concluded between the European Economic Community, the Swiss Confederation, the Kingdom of Sweden and the Republic of Finland Official Journal L 345 , 06/12/1982 P. 0017++++COUNCIL DECISION OF 15 NOVEMBER 1982 ON THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE REPUBLIC OF FINLAND ON THE INTERCONNECTION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) AND THE FINNISH NATIONAL DATA NETWORK AND ON THE CONCLUSION OF THE QUADRIPARTITE PROTOCOL ON THE PURPORT OF THE AGREEMENTS FOR DATA NETWORK COOPERATION CONCLUDED BETWEEN THE EUROPEAN ECONOMIC COMMUNITY , THE SWISS CONFEDERATION , THE KINGDOM OF SWEDEN AND THE REPUBLIC OF FINLAND ( 82/820/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 81/599/EEC OF 27 JULY 1981 ADOPTING A THIRD PLAN OF ACTION IN THE FIELD OF INFORMATION AND DOCUMENTATION ( 1981 TO 1983 ) ( 1 ) , AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE AGREEMENT NEGOTIATED BY THE COMMISSION WITH THE REPUBLIC OF FINLAND ON THE INTERCONNECTION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) WITH THE FINNISH NATIONAL DATA NETWORK SHOULD BE APPROVED ; WHEREAS , MOREOVER , THE QUADRIPARTITE PROTOCOL SHOULD BE APPROVED ON THE PURPORT OF THE AGREEMENTS FOR DATA NETWORK COOPERATION CONCLUDED BETWEEN THE EUROPEAN ECONOMIC COMMUNITY , THE SWISS CONFEDERATION , THE KINGDOM OF SWEDEN AND THE REPUBLIC OF FINLAND , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE REPUBLIC OF FINLAND ON THE INTERCONNECTION OF THE COMMUNITY NETWORK FOR DATA TRANSMISSION ( EURONET ) AND THE FINNISH NATIONAL DATA NETWORK IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THE DECISION . ARTICLE 2 THE QUADRIPARTITE PROTOCOL ON THE PURPORT OF THE AGREEMENTS FOR DATA NETWORK COOPERATION CONCLUDED BETWEEN THE EUROPEAN ECONOMIC COMMUNITY , THE SWISS CONFEDERATION , THE KINGDOM OF SWEDEN AND THE REPUBLIC OF FINLAND IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE PROTOCOL IS ATTACHED TO THIS DECISION . ARTICLE 3 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO SIGN THE AGREEMENT AND THE PROTOCOL IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 15 NOVEMBER 1982 . FOR THE COUNCIL THE PRESIDENT N . A . KOFOED ( 1 ) OJ NO L 220 , 6 . 8 . 1981 , P . 29 .